Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on 01/12/2022, with respect to claims 1, 3-4, 9-11 and 15 have been fully considered and are persuasive.  The rejection of claims has been withdrawn. 

Applicant's arguments filed 01/12/2022 regarding claims 1-2, 5-6, 8-9, 12 and 13 rejected in view of Goward and claims 7 and 14 in view of Goward and Hu have been fully considered but they are not persuasive.
The Applicant argues that Goward fails to teach an insulating part formed on the surface of the anodic oxide film and to cover one or more of a second plurality of vertical conductive parts among the plurality of vertical conductive parts. 
Specifically, the Applicant stated that Goward does not disclose the polymetric layer 906 that is formed on a surface of an interposer 900 and covers one or more of the conductive pillars 912.
However, such an assertion is not accurate because the polymetric layer 906 of Goward is formed on a surface of an interposer 900 (Fig. 9-10/12) and covers one or more of the conductive pillars 912 (where polymetric layer 906 covers sidewall of conductive pillars 912, Fig. 9-10/12).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6, 8-9, 12 and 15 are rejected under 35 U.S.C. 103 as being obvious over Goward [US PGPUB 20190066571].

Regarding claim 1, Goward teaches a film (interposer 900, Fig. 10/12) for electric contact (Fig. 10/12, contact between layer 1006 and 410), the film being provided between an optical element (410/1202, Para 29/67) and a substrate (Control Circuit layer 1006, Para 59, Fig. 10/12) to electrically connect a terminal (1006, Para 58) of the optical element (Fig. 10/12) and an electrode (1008, Para 59) of the substrate (Fig. 10/12), the film comprising:
a plurality of vertical conductive parts (912, Para 60) penetrating the film (Fig. 10/12); and
an insulating part (906, Para 58) formed on the surface of the film (interposer, Fig. 9/10/12) and to cover one or more of a second plurality of vertical conductive parts among the plurality of vertical conductive parts (covers the side surface, Fig. 9/10/12),
wherein the terminal of the optical element and the electrode of the substrate are electrically connected to each other by the plurality of vertical conductive part (Fig. 10/12).
In the embodiment of Fig. 10/12, Goward does not specifically teach that film 900 is an anodic oxide film;

wherein the terminal of the optical element and the electrode of the substrate are electrically connected to each other by the horizontal conductive part.
Referring to another invention of Goward (Fig. 8), Goward teaches an alternate structure of an interposer, wherein the interposer comprises plurality of vertical conductive part 812 and horizontal conductive part 806.
In view of such teaching by Goward according to the embodiment of Fig. 8, it would have been obvious to a person having ordinary skills in the art to have the embodiment of Fig. 10/12 comprise the teaching of the embodiment of Fig. 8 based on the rationale of simple substitution of one known element/structure with a suitable another to obtain predictable results (MPEP 2143) such as providing small pitch metal contact connectivity (Para 50).
Furthermore, Goward teaches that the structure of the interposer can be formed by using anodic oxide material (Para 49).
In view of such teaching by Goward where anodic oxide material is used for an interposer, it would have been obvious to a person having ordinary skills in the art to have the interposer of the embodiment of Fig. 10/12 be formed from an anodic oxide material based on the rationale of simple substitution of one known element/material with a suitable another to obtain predictable results (MPEP 2143) (Para 49).
In view of such combination of Goward’s teachings, a person having ordinary skills in the art will understand the limitations of the present claim are obviously met.

Regarding claim 2, Goward (Fig. 10/12) teaches an anodic oxide film wherein each of the plurality of vertical conductive part comprises a protruding portion protruding from the surface of the anodic oxide film (Fig. 10/12).

Regarding claim 5, the combination of Goward’s invention teaches the limitations of claims upon which it depends.
The combination of Gowards does not specifically teach the limitation of claim 5.
Referring to the structure of Fig. 4, Goward teaches a structure where two interposers are used.
In view of such teaching by Goward according to the embodiment of Fig. 4, it would have been obvious to a person having ordinary skills in the art to have the embodiment of Fig. 10/12 comprise the teaching of the embodiment of Fig. 8 based on the rationale of simple substitution of one known element/structure with a suitable another to obtain predictable results (MPEP 2143) such as forming a robust device.

Regarding claim 6, Goward teaches (according to interposer 900) wherein each of the plurality of vertical conductive part comprises at least one of:
a first metal part including at least one of Au, Ag, Cu, and Ni (Cu, Para 55); and
a second metal part made of a metal (Sn, Para 55) that can be melted at a temperature lower than a melting temperature of the first metal part (Sn has lower temperature than copper).

Regarding claim 8, the combination of Goward’s teachings teaches an anodic oxide film (interposer) wherein the second metal part is formed on the first metal part, and


Regarding claim 9, Goward teaches an optoelectronic display, comprising:
an optical element (410/1202, Para 29/67);
a substrate (Control Circuit layer 1006, Para 59, Fig. 10/12); and
an film (interposer 900, Fig. 10/12) for electric contact provided between the optical element and the substrate (Fig. 10/12),
wherein the film for electric contact comprises a plurality of vertical conductive parts (912, Para 60) penetrating the film, 
an insulating part (906, Para 58) formed on the surface of the film (interposer, Fig. 9/10/12) and to cover one or more of a second plurality of vertical conductive parts among the plurality of vertical conductive parts (covers the side surface, Fig. 9/10/12), and
the film for electric contact is configured to electrically connect a terminal (1006, Para 58) of the optical element (Fig. 10/12) to an electrode (1008, Para 59) of the substrate (Fig. 10/12).
In the embodiment of Fig. 10/12, Goward does not specifically teach that film 900 is an anodic oxide film; and 
a horizontal conductive part formed on a surface of the anodic oxide film and connected to the vertical conductive part.
Referring to another invention of Goward (Fig. 8), Goward teaches an alternate structure of an interposer, wherein the interposer comprises vertical conductive part 812 and horizontal conductive part 806.
In view of such teaching by Goward according to the embodiment of Fig. 8, it would have been obvious to a person having ordinary skills in the art to have the 

Regarding claim 12, the combination of Goward’s invention teaches the limitations of claims upon which it depends.
The combination of Gowards does not specifically teach the limitation of claim 12.
Referring to the structure of Fig. 4, Goward teaches a structure where two interposers are used.
In view of such teaching by Goward according to the embodiment of Fig. 4, it would have been obvious to a person having ordinary skills in the art to have the embodiment of Fig. 10/12 comprise the teaching of the embodiment of Fig. 8 based on the rationale of simple substitution of one known element/structure with a suitable another to obtain predictable results (MPEP 2143) such as forming a robust device.
In view of such combination of Goward’s teachings, a person having ordinary skills in the art will understand the limitations of the present claim are obviously met.

Regarding claim 15, Goward teaches an optoelectronic display of claim 9, wherein the optical element is a micro LED (Para 65).



Claims 7 and 14 rejected under 35 U.S.C. 103 as being obvious over Goward in view of HU [US PGPUB 20140182906].

Regarding claims 7 and 14, Goward teaches that the each of the plurality of vertical conductive parts comprises an Sn (Para 55).
Goward does not specifically disclose that the Sn is Sn-based solder.
Referring to the invention of Hu, Hu teaches bonding a device 9 to interposer 2a, using Sn material 90b which is a Sn solder.
In view of such teaching by Hu, it would have been obvious to a person having ordinary skills in the art to have the invention of Goward comprise the teaching Hu based on the rationale applying a known technique to a known device (method, or product) to yield predictable result (MPEP 2143).

Allowable Subject Matter
Claims 3-4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/Primary Examiner, Art Unit 2819